Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed July 6, 2022.
	Claims 1, 3-5, 7, 8, 11-17, 19-25, and 27-31 are currently pending. 
  	
	The Examiner will rejoin Claims at this time. The Examiner maintains at reference to “small molecule” continues to be restricted from the claims.
	Applicants arguments are addressed in the rejections below.

Withdrawn Rejections:
The rejection of Claims 19 (therefore 20, 7, 8), 24, 25 (and therefore Claims 1, 13), 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.


Maintained Rejections, new Warning, New Objections:
	Claims 7, 8, 19, 20, 30, and 31 are objected to again because of the following informalities:
	Claim 19, and 30 have been amended to comprise the non-elected subject matter of “or small molecule”.
 	 Appropriate correction is required.




The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 22 and rejoined Claim 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification does not teach that the small molecule controlled signaling polypeptide:
Small Molecule Acceptor peptide – Signaling Domain
Wherein the signaling domain comprising a extracellular signaling domain that binds to a target, wherein the small molecule controlled signaling polypeptide further comprises a transmembrane domain.
The specification teaches that signaling domains are not domains that bind to targets. Signaling domains are those capable of receiving a signal (e.g., by interaction with an upstream signaling binding partner, either via direct binding or binding of a different domain that then causes steric alterations in the polypeptide) and transmitting that signal to a further downstream signaling partner:
[0064] The polypeptides described herein can comprise signaling domains, e.g., first and second signaling domains. By first and second in this context, it is indicated that the signaling domains are not identical. Signaling domains are those capable of receiving a signal (e.g., by interaction with an upstream signaling binding partner, either via direct binding or binding of a different domain that then causes steric alterations in the polypeptide) and transmitting that signal to a further downstream signaling partner (e.g., by interacting with a downstream signaling partner or target, altering the structure of the polypeptide to modulate interaction with a downstream signaling partner or target, or enzymatic action (e.g., kinase activity). Options for signaling domains, include intracellular signaling domains, extracellular signaling domains, CAR signaling domains, Notch domains, etc, are provided herein.

	Binding domains specific for targets are discussed at [00103} and [00104]:

	[00103] In some embodiments of any of the aspects, the surface-attached molecule or polypeptide can further comprise a binding domain specific for a target. In some embodiments of any of the aspects, a binding domain specific for a target can comprise an aptamer, antibody reagent, or antigen-binding portion thereof, polypeptide reagent, or a small molecule. Antibody reagents that are therapeutic and/or specific for any particular target antigen are readily selected by one of skill in the art from known antibody reagents, e.g. from FDA-approved therapeutic antibody reagents and/or commercially available antibody reagents which are listed in catalogs according to their target specificity. 
[00104] A suitable target can be a disease marker, or a marker specific to a cell type that the user wishes the first cell to act upon, or act only in the presence of. In some embodiments of any of the aspects, the marker is found on or is specific to a second cell or second cell type. Markers are commonly cell-surface markers. "Marker" refers to an expression product, e.g., nucleic acid or polypeptide which is differentially present in a sample taken from subjects having having a condition (e.g., cancer), as compared to a comparable sample taken from control subjects (e.g., a healthy subject) or which is which is differentially present in specific cell type as compared to a comparable sample taken from other cell types. The term "biomarker" is used interchangeably with the term "marker."

Therefore, the amended Claim 3 and 22 continue to introduce new matter into the disclosure, and rejoined Claim 28 has this same issue.

Applicant is advised that should Claims 16 and 17 be found allowable, Claims 24 and 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 4 is objected to because of the following informalities: 
Claim 4 has been amended wherein the “domain” has been struck through.  Appropriate correction is required.


Claims 21 and 23 are allowable.

New Art of Record:
 	Zassenhaus (WO 2012/012571) teach the invention of Claim 1 EXCEPT that the small molecule acceptor peptide is a peptide sequence which is recognized by a small molecule ligase.
 [0088]… A small molecule acceptor peptide is a peptide sequence which is recognized by a small molecule ligase chosen by the user and to which the ligase can conjugate the small molecule.

	Reference is made to Zassenhaus Figure 2:

    PNG
    media_image1.png
    777
    921
    media_image1.png
    Greyscale


Wherein:

    PNG
    media_image2.png
    258
    328
    media_image2.png
    Greyscale


The Capture Probe is a surface attached molecule comprising a binding domain specific for a target, such as an antibody, receptors, enzymes, that have affinity for substrates, agonists, or antagonists ([0023], [0031]) that can be biotinylated ([0028]) which broadly could be a small molecule acceptor peptide (The third element of Claim 1). The Biotinylated Tagging Probe can be a substrate for the enzyme and therefore a signaling domain (the first element of Claim 1). Streptavidin is the polypeptide comprising a domain that binds specifically to the biotin (the second element of Claim 1).
	At [0036], Zassenhaus teaches that biotin may be coupled to proteins through any number of methods known in the art including, amine biotinylation, carbohydrate biotinylation, carboxyl biotinylation, sulflhydryl biotinylation, and photoreactive biotinylation. Wikipedia (2022; Biotinylation. On the web at Wikipedia.org/siki/biotinylation. pages 1-5) teaches that these methods of biotinylation are chemical and not enzymatic by biotin ligase. Therefore, a small molecule acceptor peptide as defined in the specification, that is, is a peptide sequence which is recognized by a small molecule ligase, is not taught in Zassenhaus.



The phrases in Claim 1, for example, can have many broad meanings, yet the specification defines the phrases. The Examiner will re-iterate Claim 1 below, with the claim limitation in bold and the specification definitions used to examine the claim un-bolded.
Claim 1:
A synthetic signaling system comprising: 
A) a small molecule-controlled signaling polypeptide comprising
	 i) a small molecule acceptor peptide and
[0041] Various suitable small molecules are known in the art and can include, without limitation, biotin, a biotinylamide, fluorescein, digoxigenin, fluorescein isothiocyanate (FITC). In some embodiments of any of the aspects, the small molecule is a molecule not normally found or produced in a cell or organism that the synthetic signaling system will be expressed in or introduced to. In some embodiments of any of the aspects, the small molecule is a molecule that is not toxic to a cell or organism that the synthetic signaling system will be expressed in or introduced to. In some embodiments of any of the aspects, the small molecule is a molecule that does not stimulate signaling in a cell or organism that the synthetic signaling system will be expressed in or introduced to.
[0088]… A small molecule acceptor peptide is a peptide sequence which is recognized by a small molecule ligase chosen by the user and to which the ligase can conjugate the small molecule.
	
	 ii) at least a first signaling domain, 
[0064] The polypeptides described herein can comprise signaling domains, e.g., first and second signaling domains. By first and second in this context, it is indicated that the signaling domains are not identical. Signaling domains are those capable of receiving a signal (e.g., by interaction with an upstream signaling binding partner, either via direct binding or binding of a different domain that then causes steric alterations in the polypeptide) and transmitting that signal to a further downstream signaling partner (e.g., by interacting with a downstream signaling partner or target, altering the structure of the polypeptide to modulate interaction with a downstream signaling partner or target, or enzymatic action (e.g., kinase activity). Options for signaling domains, include intracellular signaling domains, extracellular signaling domains, CAR signaling domains, Notch domains, etc, are provided herein


wherein the i) a small molecule acceptor peptide and ii) at least a first signaling domain of the small molecule-controlled signaling polypeptide are not found as part of the same polypeptide in nature; and 
B) a polypeptide comprising a domain that binds specifically to the small molecule; and 
[0051] a domain that binds specifically to the small molecule. In some embodiments of any of the aspects, the domain that binds specifically to the small molecule binds specifically to that small molecule as compared to other small molecules.
[0054] A domain that binds specifically to a biotinylamide can be an antibody, an antibody reagent (e.g, scFv or nanobody), a scFab, a DARPin (Designed Ankyrin Repeat Protein), a monobody, a synthetic 4816-5485-8203.1scaffold, or an aptamer.

[0062]  Domains that can bind specifically to other small molecules, e.g., fluorescein,digoxigenin, or FITC are also known in the art and can include, by way of non-limiting example the commercially available anti-fluorescein monocolonal antibodies IF8.-1E4, 6A4, and 8B9.C6.D3; the commercially available anti-digoxygenin monocolonal antibodies 21H8, 611532, 611621, 1.71.256, 9H27L19, DIG45, DIG44; and the digoxygenin-binding reagents DIG10.3 (see, e.g., Tinberg eta al, Nature 2013 501:212-6), and the commercially available anti-FITC monoclonal antibodies 6HC5LC9, NAWESLEE, 8B9.C6.D3, 1F8-1E4, NI 239, F4/1, FL-D6, #9, #8, and LO-FLUO-1. Each of the foregoing references are incorporated herein in their entireties. In some embodiments of any of the aspects, a domain that binds specifically to a small molecule comprises the CDRs of an antibody described or referenced herein

C) a surface-attached molecule comprising:
	a) a binding domain specific for a target, and 
[0013] In some embodiments of any of the aspects, the surface-attached molecule further comprises a binding domain specific for a target. In some embodiments of any of the aspects, the target is a cell- surface marker on a second cell and the first cell is an immune cell. In some embodiments of any of the aspects, the second cell is a cancer cell.
[00103] In some embodiments of any of the aspects, the surface-attached molecule or polypeptide can further comprise a binding domain specific for a target. In some embodiments of any of the aspects, a binding domain specific for a target can comprise an aptamer, antibody reagent, or antigen-binding portion thereof, polypeptide reagent, or a small molecule. Antibody reagents that are therapeutic and/or specific for any particular target antigen are readily selected by one of skill in the art from known antibody reagents, e.g. from FDA-approved therapeutic antibody reagents and/or commercially available antibody reagents which are listed in catalogs according to their target specificity. 
[00104] A suitable target can be a disease marker, or a marker specific to a cell type that the user wishes the first cell to act upon, or act only in the presence of. In some embodiments of any of the aspects, the marker is found on or is specific to a second cell or second cell type. Markers are commonly cell-surface markers. "Marker" refers to an expression product, e.g., nucleic acid or polypeptide which is differentially present in a sample taken from subjects having having a condition (e.g., cancer), as compared to a comparable sample taken from control subjects (e.g., a healthy subject) or which is which is differentially present in specific cell type as compared to a comparable sample taken from other cell types. The term "biomarker" is used interchangeably with the term "marker."
[00117] In some embodiments of any of the aspects, the binding domain specific for a target binds a marker on the surface of a diseased cell. In some embodiments of any of the aspects, the binding domain specific for a target binds a marker specific to diseased cells. In some embodiments of any of the aspects, the binding domain specific for a target binds a marker on the surface of an infected cell. In some embodiments of any of the aspects, the binding domain specific for a target binds a marker specific to infected cells. In some embodiments of any of the aspects, the binding domain specific for a target binds a marker on the surface of a pathogen. In some embodiments of any of the aspects, the binding domain specific for a target binds a marker specific to a pathogen. 

[00118] As used herein, the term "target" refers to a biological molecule (e.g., peptide, polypeptide, protein, lipid, carbohydrate) to which a domain or moiety can selectively bind. The target can be, for example, an intracellular target (e.g., an intracellular protein target) or a cell surface target (e.g., a membrane protein, a receptor protein) or an extracellular matrix (e.g., collagen). In some embodiments of any of the aspects, a target is a cell surface target, such as a cell surface protein. By binding to a particular4816-5485-8203.1 
target, the binding domain specific for the target localizes the polypeptide and/or cell which is is part of or bound to, to the target molecule. 

[00119] In some embodiments of any of the aspects, target is a receptor, extracellular matrix protein, extracellular protein, ion channel, transporter, peptide, polypeptide, nucleic acid, or microorganism. Targets for various cell types and diseases are well known in the art. Further suitable targets are known in the art, e.g., see Gross et al. Annu Rev Pharmacol Toxicol 2016 56:59-83; which is incorporated by reference herein in its entirety. By way of further non-limiting example, suitable targets on cancer cells can include ErbB family receptors, transforming growth factor beta (TGF-3) family receptors, cluster of differentiation 52 (CD52), programmed death-ligand 1 (PD-L1), vascular endothelial growth factor receptor 1 (VEGFRI), vascular endothelial growth factor receptor 2 (VEGFR2), vascular endothelial growth factor receptor3 (VEGFR3), platelet-derived growth factor receptor beta (PDGFRP), abelson murine leukemia viral oncogene (ABL), cluster of differentiation 19 (CD 19), cluster of differentiation 3 (CD3), mitogen-activated protein kinase kinase (MEK), programmed cell death protein 1 (PD-1), and/or cluster of differentiation 20 (CD20). 

	b) a small molecule acceptor peptide
[0088]… A small molecule acceptor peptide is a peptide sequence which is recognized by a small molecule ligase chosen by the user and to which the ligase can conjugate the small molecule.


Applicants are encouraged to make appropriate claim amendments and claim cancellations in an effort to proceed towards allowance.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656